USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 1 of 11


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                LAFAYETTE DIVISION

 TRUSTEES OF THE UNITED UNION OF
 ROOFERS, WATERPROOFERS AND
 ALLIED WORKERS, LOCAL UNION NO. 2
 SUPPLEMENTAL PENSION FUND
 2111 WEST LINCOLN HWY
 MERRILLVILLE, IN 46410,                           CASE NO. 4:18-cv-91

         Plaintiffs,

 -vs-

 JOURDAIN ROOFING COMPANY
 P.O. BOX 607
 GODFREY, IL 63025

         Defendant.

 SERVE ON:

 Robert J. Jourdain, Jr.
 4416 Thatcher Ct.
 Alton, IL 62002

                                         COMPLAINT

        1.      Plaintiffs Trustees of the United Union of Roofers, Waterproofers and Allied

Workers, Local Union No. 2 Supplemental Pension Fund are trustees of a multiemployer benefit

plan and employee welfare plan. Defendant Jourdain Roofing Company is an employer that is

obligated to make contributions to the Fund based upon a contractually agreed rate so that

Defendant’s employees may participate in and receive the employee benefits of the Fund. Plaintiffs

bring this action on behalf of the participants and beneficiaries of the Fund for the purpose of

collecting contributions and other amounts due to the Fund.
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 2 of 11


                                 JURISDICTION AND VENUE

       2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. (2014). Jurisdiction is conferred upon this Court pursuant to

ERISA §§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for

failing to make required contributions to an employee benefit fund. Jurisdiction is also conferred

upon this Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement

involving an employer and labor organization.

       3.      Venue is appropriate in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), because the Fund of which Plaintiffs are Trustees is administered within the

jurisdiction of the U.S. District Court, Northern District of Indiana.

                                          THE PARTIES

       3.      Plaintiffs Trustees of the United Union of Roofers, Waterproofers and Allied

Workers, Local Union No. 2 Supplemental Pension Fund are fiduciaries of a Trust Fund created

pursuant to LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5), and administered through a Trust

Agreement. The Fund is a multiemployer pension plan within the meaning of ERISA §§ 3(2) and

(37), 29 U.S.C. §§ 1002(2) and (37). The Fund is administered by a joint Board of Trustees

composed of an equal number of employee and employer representatives, as required by LMRA

§ 302(c)(5), 29 U.S.C § 186(c)(5), and the Fund’s Board of Trustees is the “plan sponsor” as

defined by 29 U.S.C. § 1002(16)(B)(iii). The Fund’s principal place of business is located at 2111

West Lincoln Highway, Merrillville, Indiana 46410.

       4.      Defendant Jourdain Roofing Company is an Illinois corporation with its principal

place of business located in Godfrey, Illinois. At all relevant times, Defendant was an employer as




                                                  2
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 3 of 11


defined in LMRA § 2(2), 29 U.S.C. § 152(2) and ERISA § 3(5), 29 U.S.C. § 1002(5). Defendant

was engaged in interstate commerce and affecting commerce as defined in ERISA § 3(11) and

(12), 29 U.S.C. § 1002(11) and (12).

                                           COUNT I
            (ERISA Section 515, 29 U.S.C. Section 1145 – Failure to Pay Contributions)

       5.       Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       6.       At all relevant times, Defendant was a party to and agreed to abide by the terms of

one or more Collective Bargaining Agreements (“CBAs”). A true and accurate copy of the relevant

pages of the CBA in effect from 2011 through 2014 is attached as Exhibit A. A true and accurate

copy of the relevant pages of the CBA in effect from 2014 through 2017 is attached as Exhibit B.

A true and accurate copy of the relevant pages of the CBA in effect from 2017 through 2022 is

attached as Exhibit C.

       7.       The terms of the CBAs require Defendant to make contributions to the Fund, along

with contributions to other employee benefit funds. The CBAs also bind Defendant to the terms

of the Fund’s Trust Agreement. A true and accurate copy of relevant excerpts of the Fund’s Trust

Agreement is attached as Exhibit D.

       8.       The Fund’s Trust Agreement gives Plaintiffs the authority to collect employer

contributions due to the Plan. To ensure employers remit benefit contributions in a timely and

orderly manner, Plaintiffs adopted written a written Collection Procedure. A true and accurate

copy of the Fund’s Collection Procedure is attached as Exhibit E.

       9.       Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure,

Defendant is required to make monthly contributions to the Fund on behalf of each of its employees

in an amount and under the terms set forth in the agreements.




                                                  3
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 4 of 11


       10.     The CBAs require Defendant to submit all monthly reports and contributions on or

before the 15th day of the month following the month in which was performed. If payment is not

received by the last day of the month following the month in which work was performed, they are

delinquent. If delinquent contributions are referred to an attorney for collection, Defendant

becomes liable for the costs of collection, attorney fees, interest in the amount of 1.5% from the

due date, and liquidated damages in the amount of 20% of the delinquent contributions.

       11.     Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure,

Defendant may also be subjected to payroll audits as may be deemed appropriate. Defendant is

required to provide in conjunction with such audits any and all payroll records that may be required

to complete such audits. In the event a payroll audit discloses that Defendant has not paid

contributions as required, Defendant is liable for the costs of the audit.

       12.     As disclosed by the findings of a payroll audit conducted for the period January

2010 through June 2014, Defendant violated the CBAs, Trust Agreement, and Collection

Procedure by failing to make the required contributions and/or work reports for work performed

during that period. According to the audit, Defendant owed $36,645.47 in delinquent contributions

to the Fund for work from 2011-2014. A true and accurate copy of the audit report is attached as

Exhibit F. $12,750.00 has been paid toward the delinquencies identified in this audit, leaving a

total amount owed of $23,895.47.

       13.     As disclosed by the findings of a payroll audit conducted for the period July 2014

through May 2016, Defendant violated the CBAs, Trust Agreement, and Collection Procedure by

failing to make the required contributions and/or work reports for work performed during that

period. According to the audit, Defendant owed $22,578.60 in delinquent contributions to the Fund

for that period. A true and accurate copy of the audit report is attached as Exhibit G. $4,388.87




                                                  4
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 5 of 11


has been paid toward the delinquencies identified in this audit, leaving a total amount owed of

$18,189.73.

        14.    As disclosed by the findings of a payroll audit conducted for the period June 2016

through May 2018, Defendant violated the CBAs, Trust Agreement, and Collection Procedure by

failing to make the required contributions and/or work reports for work performed during that

period. According to the audit, Defendant owes $24,782.29 in delinquent contributions to the Fund

for that period. A true and accurate copy of the audit report is attached as Exhibit H.

        15.    In violation of the CBAs, Trust Agreement, and Collection Procedure, Defendant

failed to make the required contributions and/or work reports for work performed in September

2018.

        16.    Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure, the

amounts owed for contributions are immediately due, along with liquidated damages, interest,

audit costs, and attorney fees and costs.

        17.    Defendant’s failure to forward contributions, liquidated damages, interest, audit

costs, and other amounts due and owing violates ERISA § 515, 29 U.S.C. § 1145, and Plaintiffs

seek to remedy that violation pursuant to ERISA § 502(a)(3), 29 U.S.C. §1132(a)(3).

                                         COUNT II
                (LMRA Section 301, 29 U.S.C. Section 185 – Breach of Contract)
                               (Failure to Pay Contributions)

        18.    Plaintiffs reallege each averment set forth above as if fully rewritten herein.

        19.    At all relevant times, Defendant was a party to and agreed to abide by the terms of

one or more CBAs.

        20.    The terms of the CBAs require Defendant to make contributions to the Fund, along

with contributions to other employee benefit funds. The CBAs also bind Defendant to the terms

of the Fund’s Trust Agreement.


                                                 5
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 6 of 11


       21.     The Fund’s Trust Agreement gives Plaintiffs the authority to collect employer

contributions due to the Plan. To ensure employers remit benefit contributions in a timely and

orderly manner, Plaintiffs adopted written a written Collection Procedure.

       22.     Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure,

Defendant is required to make monthly contributions to the Fund on behalf of each of its employees

in an amount and under the terms set forth in the agreements.

       23.     The CBAs require Defendant to submit all monthly reports and contributions on or

before the 15th day of the month following the month in which was performed. If payment is not

received by the last day of the month following the month in which work was performed, they are

delinquent. If delinquent contributions are referred to an attorney for collection, Defendant

becomes liable for the costs of collection, attorney fees, interest in the amount of 1.5% from the

due date, and liquidated damages in the amount of 20% of the delinquent contributions.

       24.     Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure,

Defendant may also be subjected to payroll audits as may be deemed appropriate. Defendant is

required to provide in conjunction with such audits any and all payroll records that may be required

to complete such audits. In the event a payroll audit discloses that Defendant has not paid

contributions as required, Defendant is liable for the costs of the audit.

       25.     As disclosed by the findings of a payroll audit conducted for the period January

2010 through June 2014, Defendant violated the CBAs, Trust Agreement, and Collection

Procedure by failing to make the required contributions and/or work reports for work performed

during that period. According to the audit, Defendant owed $36,645.47 in delinquent contributions

to the Fund for work 2011-2014. $12,750.00 has been paid toward the delinquencies identified in

this audit, leaving a total amount owed of $23,895.47.




                                                  6
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 7 of 11


        26.        As disclosed by the findings of a payroll audit conducted for the period July 2014

through May 2016, Defendant violated the CBAs, Trust Agreement, and Collection Procedure by

failing to make the required contributions and/or work reports for work performed during that

period. According to the audit, Defendant owed $22,578.60 in delinquent contributions to the Fund

for that period. $4,388.87 has been paid toward the delinquencies identified in this audit, leaving

a total amount owed of $18,189.73.

        27.        As disclosed by the findings of a payroll audit conducted for the period June 2016

through May 2018, Defendant violated the CBAs, Trust Agreement, and Collection Procedure by

failing to make the required contributions and/or work reports for work performed during that

period. According to the audit, Defendant owes $24,782.29 in delinquent contributions to the Fund

for that period.

        28.        In violation of the CBAs, Trust Agreement, and Collection Procedure, Defendant

failed to make the required contributions and/or work reports for work performed in September

2018.

        29.        Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure, the

amounts owed for contributions are immediately due, along with liquidated damages, interest, and

attorney fees and costs.

        30.        Defendant’s failure to forward contributions, interest, and other amounts that are

due and owing is a breach of the CBAs, and Plaintiffs seek to remedy that breach pursuant to

LMRA § 301, 29 U.S.C. § 185.

                                         COUNT III
        (ERISA Section 515, 29 U.S.C. Section 1145 - Failure to Pay Liquidated Damages)

        31.        Plaintiffs reallege each averment set forth above as if fully rewritten herein.




                                                     7
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 8 of 11


       32.     At all relevant times, Defendant was a party to and agreed to abide by the terms of

one or more CBAs.

       33.     The terms of the CBAs require Defendant to make contributions to the Fund, along

with contributions to other employee benefit funds. The CBAs also bind Defendant to the terms

of the Fund’s Trust Agreement.

       34.     The Fund’s Trust Agreement gives Plaintiffs the authority to collect employer

contributions due to the Plan. To ensure employers remit benefit contributions in a timely and

orderly manner, Plaintiffs adopted written a written Collection Procedure.

       35.     Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure,

Defendant is required to make monthly contributions to the Fund on behalf of each of its employees

in an amount and under the terms set forth in the agreements.

       36.     The CBAs require Defendant to submit all monthly reports and contributions on or

before the 15th day of the month following the month in which was performed. If payment is not

received by the last day of the month following the month in which work was performed, they are

delinquent. If delinquent contributions are referred to an attorney for collection, Defendant

becomes liable for the costs of collection, attorney fees, interest in the amount of 1.5% from the

due date, and liquidated damages in the amount of 20% of the delinquent contributions.

       37.     As disclosed by the payroll audits covering the periods January 2010 through June

2014, July 2014 through May 2016, and June 2016 through May 2018, Defendant failed to make

timely contributions for work performed during those periods. Defendant has also failed to make

timely contributions for the work months of June 2018 through September 2018.




                                                8
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 9 of 11


       38.     Because of Defendant’s violations of the CBAs, Trust Agreement, and Collection

Procedure, the matter was referred to counsel. As a result, Defendant owes attorney fees, court

costs, interest, and liquidated damages on the unpaid delinquencies.

       39.     Defendant’s actions violate ERISA § 515, 29 U.S.C. § 1145, and Plaintiffs seek to

remedy that violation pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

                                         COUNT IV
                (LMRA Section 301, 29 U.S.C. Section 185 – Breach of Contract)
                            (Failure to Pay Liquidated Damages)

       40.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       41.     At all relevant times, Defendant was a party to and agreed to abide by the terms of

one or more CBAs.

       42.     The terms of the CBAs require Defendant to make contributions to the Fund, along

with contributions to other employee benefit funds. The CBAs also bind Defendant to the terms

of the Fund’s Trust Agreement.

       43.     The Fund’s Trust Agreement gives Plaintiffs the authority to collect employer

contributions due to the Plan. To ensure employers remit benefit contributions in a timely and

orderly manner, Plaintiffs adopted written a written Collection Procedure.

       44.     Pursuant to the terms of the CBAs, Trust Agreement, and Collection Procedure,

Defendant is required to make monthly contributions to the Fund on behalf of each of its employees

in an amount and under the terms set forth in the agreements.

       45.     The CBAs require Defendant to submit all monthly reports and contributions on or

before the 15th day of the month following the month in which was performed. If payment is not

received by the last day of the month following the month in which work was performed, they are

delinquent. If delinquent contributions are referred to an attorney for collection, Defendant




                                                 9
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 10 of 11


becomes liable for the costs of collection, attorney fees, interest in the amount of 1.5% from the

due date, and liquidated damages in the amount of 20% of the delinquent contributions.

       46.     As disclosed by the payroll audits covering the periods January 2010 through June

2014, July 2014 through May 2016, and June 2016 through May 2018, Defendant failed to make

timely contributions for work performed during those periods. Defendant has also failed to make

timely contributions for the work months of June 2018 through September 2018.

       47.     Because of Defendant’s violations of the CBAs, Trust Agreement, and Collection

Procedure, the matter was referred to counsel. As a result, Defendant owes attorney fees, court

costs, interest, and liquidated damages on the unpaid delinquencies.

       48.     Defendant’s actions are a breach of the CBAs, and Plaintiffs seek to remedy that

breach pursuant to LMRA § 301, 29 U.S.C. § 185.

       WHEREFORE, Plaintiffs demand the following relief against Defendant:

       A.      Judgment on behalf of Plaintiffs and against Defendant in the amount of $66,867.49

in delinquent contributions to the Fund, as disclosed by the payroll audits covering the periods

January 2010 through June 2014, July 2014 through May 2016, and June 2016 through May 2018;

       B.      Judgment on behalf of Plaintiffs and against Defendant in the amount of unpaid

contributions for the work month of September 2018 forward, including unpaid contributions

which should accrue during the pendency of this action, as provided under ERISA § 502(g), 29

U.S.C. § 1332 (g)(2)(A);

       C.      Judgment on behalf of Plaintiffs and against Defendant for accumulated interest at

the rate of 1.5% per month for late and/or unpaid contributions from their respective due dates of

such contributions;




                                               10
USDC IN/ND case 4:18-cv-00091-JTM-JEM document 1 filed 11/19/18 page 11 of 11


       D.        Judgment on behalf of Plaintiffs and against Defendant for liquidated damages of

20% of all late and/or unpaid contributions; as provided for under the CBAs, Collection Procedure,

and ERISA § 502(g), 29 U.S.C. § 1332(g)(2)(A);

       E.        Judgment on behalf of Plaintiffs and against Defendant for the costs of the payroll

audits covering the periods January 2010 through June 2014, July 2014 through May 2016, and

June 2016 through May 2018;

       F.        An award of attorney’s fees and costs incurred in connection with the collection of

the unpaid amounts as provided for by the terms of the CBAs and ERISA § 502(g), 29 U.S.C. §

1332(g)(2)(D);

       G.        An Order retaining jurisdiction over this cause pending compliance with all Orders;

and

       H.        Any other legal or equitable relief which the Court deems just as provided for under

ERISA § 502(g), 29 U.S.C. § 1132(g)(2)(E).

                                               Respectfully submitted,

                                               LEDBETTER PARISI LLC

                                               /s/ Paul E. Stoehr
                                               Paul E. Stoehr (OH #0096213)
                                               5078 Wooster Rd., Suite 400
                                               Cincinnati, OH 45226
                                               (937) 619-0900 (ph)
                                               (937) 619-0999 (fax)
                                               pstoehr@fringebenefitlaw.com
                                               Attorneys for Plaintiffs




                                                  11
